181 F.2d 190
Joseph VIGLIOTTI, Appellant,v.Tighe E. WOODS, Housing Expediter, Office of the HousingExpediter, Appellee.
No. 11008.
United States Court of Appeals Sixth Circuit.
April 12, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur A. Koscinski, Judge.
Samuel H. Rubin, Detroit, Mich., for appellant.
Sanford S. Simms, Cleveland, Ohio, Ed. Dupree, General Counsel, Hugh V. Prucha, Asst. General Counsel, Washington, D.C., and Cecil H. Lichliter, Washington, D.C., for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the briefs of the parties, the transcript of the record, and the arguments of counsel in open court, and it appearing that the District Court made findings of fact and conclusions of law in the above cause, and that the said findings of fact are supported by substantial evidence, and that there is no error in the conclusions of law, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be and is hereby affirmed.